Citation Nr: 0918662	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease of the lumbar spine (a 
"low back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 
and from May 1974 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Boise, 
Idaho.


FINDING OF FACT

The Veteran has forward flexion of the thoracolumbar spine to 
90 degrees but with pain and tenderness with a single 
episode, as well as an antalgic gait and mild scoliosis.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 23, 2002); 5292, 5293, 5295 (effective from 
September 23, 2002, to September 26, 2003); 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's low back disability, it was 
granted service connection in a September 1986 rating 
decision at an initial noncompensable rating, effective at 
separation.  

In an October 2004 rating decision, the RO increased the 
rating for the Veteran's low back disability to 10 percent, 
effective February 19, 2004.

In April 2005, the Veteran requested a re-evaluation of his 
low back disability.  In the August 2005 rating decision, on 
appeal here, the RO denied the claim for an increased rating.

The rating decision and statement of the case issued pursuant 
to this appeal reflect that the RO referenced rating criteria 
which changed recently.  Specifically, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
Board notes that the RO addressed each set of amendments in 
its statement of the case (SOC).  Therefore, the Board will 
consider whether a rating in excess of 10 percent is 
warranted under any applicable criteria for this disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the Veteran's low back disability under 
multiple diagnostic codes.  The Veteran's low back disability 
was originally evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, DC 5295, as residuals of a lumbar strain (in effect 
prior to September 26, 2003).    

After the September 2002 and 2003 amendments, the Veteran's 
low back disability was rated as noncompensable under DC 
5237, as lumbar strain (in effect after September 26, 2003).  
An October 2004 rating decision increased the disability 
evaluation to 10 percent disabling under DC 5242, as lumbar 
strain/degenerative joint disease of the lumbar spine.  The 
Board will refer to the Veteran's lumbar strain/degenerative 
joint disease as a "low back disability" and consider all 
applicable criteria for evaluating the disability rating.

Under the regulations regarding intervertebral disc syndrome, 
revised effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R.   § 4.25 
(the combined rating table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  

There is no evidence of record indicating that the Veteran 
has ever had such an incapacitating episode due to his low 
back disability (nothing to indicate any bed rest prescribed 
by a physician).  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the Veteran 
and he is not entitled to a higher rating on that basis.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; (2) the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; (3) there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or (4) there is vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but less than 60 degrees; (2) the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or (3) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

On VA examination in September 2004, the Veteran reported 
lumbar pain with bending or a lot of walking or lifting.  He 
rated the lumbar pain at 6 out of 10, and stated that it was 
usually in the left lumbar area and was non-radiating.  He 
stated that he would not lift over 50 pounds and that he 
walked one mile each day for recreation.

Upon physical examination, forward flexion was to 90 degrees 
without discomfort.  Extension was to 30 degrees and produced 
left lumbar pain.  Lateral flexion to the right was to 30 
degrees and produced pain in the left side.  Lateral flexion 
to the left was to 30 degrees and produced mid-lumbar pain.  
Rotation was to 20 degrees to each side without discomfort.  
Straight leg raising was to 45 degrees each side and produced 
back pain.  X-rays revealed severe degenerative joint disease 
of the lumbar spine with narrowing of the disc space.  The 
examiner's assessment was of degenerative joint disease with 
degeneration of multiple discs.

Based on the results of the September 2004 VA examination, 
the RO increased the disability rating for the low back 
disability to 10 percent in an October 2004 rating decision.

The Veteran underwent another VA examination in August 2005, 
pursuant to this claim for an increased rating.  The Veteran 
reported that he worked as a custodian, which involved a 
moderate amount of bending, which increased his symptoms.  He 
reported pain in the left lower back, radiating to the left 
buttock and thigh.  He stated that the pain is present all 
day and increases with repetitive bending.  He reported 
difficulty sleeping some nights due to increased pain at the 
end of the work day.

Upon physical examination, forward flexion was to 80 degrees, 
with pain noted at the extreme.  Extension was to 30 degrees, 
with pain noted at the extreme.  Right and left lateral 
bending were to 20 degrees and each produced mild pain.  
Rotation was to 30 degrees to the right and left with pain at 
the extremes.  Pain in all cases was found not to be severe.  
Straight leg raising was to 90 degrees bilaterally, producing 
mild back pain on each side.  A neurological examination was 
normal.  Palpation of the spine and sciatic notches was non-
tender.  X-rays revealed advanced degenerative changes, with 
complete collapse of the L1-2 and L3-4 levels, severe 
collapse of the 3-4 level, and further collapses with spur 
formation center in the lower areas of the dorsal spine.  
There was extensive narrowing of the joint spaces with 
sclerosis and spur formation.  Mild degenerative scoliosis 
was found to be beginning at the lumbosacral level.  There 
was no evidence of spontaneous flare-up and no mention of 
muscle spasm or guarding.

An MRI taken in January 2006, as ordered by Dr. "K.", 
revealed mild spinal stenosis at L3-4 secondary to left-sided 
facet changes and some mild posterior osteophytes.  
Multilevel degenerative disc disease was worse at L1-2, L2-3, 
and L3-4.  There did not seem to be a major herniated disk or 
major focal stenosis.

The Veteran was afforded a VA peripheral nerves examination 
in August 2006, pursuant to a claim of radiculopathy to the 
left leg.  The Veteran reported daily pain in the lumbar 
spine, described as worsening throughout the day, and 
resulting in a constant throbbing by evening that prevents 
falling asleep.  The pain was exacerbated by bending, 
squatting, lifting, or mopping.  The Veteran reported being 
unable to lift more than 50 pounds, and stated that he could 
only work for 30 minutes before needing to rest to relieve 
the back pain.  He reported flare-ups once a week lasting 1 
to 2 days, extending from the back into the left hip and 
interior thigh.  He reported having missed about 12 days of 
work so far that year due to back pain.  The Veteran was 
employed as a janitor for the city, working in the sheriff's 
department and at a juvenile detention center.

Upon physical examination, tenderness was noted diffusely 
across the lumbosacral spine.  Forward flexion was to 90 
degrees.  Extension was to 5 degrees.  Right and left lateral 
thigh bending was to 15 degrees.  Right and left rotation was 
to 15 degrees.  With repetitive forward flexion, there was 
pain and tenderness with a single episode of forward flexion.  
Gait was noted to be antalgic with a limp on the left.  
Straight leg raise was positive on the left and negative on 
the right.  The examiner assessed degenerative disc disease 
of the lumbar spine that is progressive.  The examiner noted 
that the chronic daily pain interferes with the Veteran's 
ability to work, often wakes him up from sleep, and requires 
modification of recreational activities.  The examiner also 
assessed L3-L4 radiculopathy.

Based upon these examination results, the RO granted service 
connection for radiculopathy of the left lower extremity at a 
disability evaluation of 10 percent.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Although the Veteran can flex forward to 80 or 90 degrees, 
providing evidence against this claim, the examiner reported 
that the Veteran had pain and tenderness with a single 
episode of forward flexion.  Further, the August 2006 
examiner indicated that chronic daily pain interferes with 
the Veteran's ability to work, disturbs his sleep, and 
interferes with recreational activities.  Thus, giving the 
Veteran the benefit of the doubt, and considering the effect 
of pain on movement, the Board finds that the disability 
picture more nearly approximates the criteria for a 20 
percent rating, but not greater.

In regard to a higher rating that 20 percent, it is important 
for the Veteran to understand that without giving the Veteran 
the benefit of the doubt and considering his pain, the grant 
to 20 percent could not be justified.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In this case, the RO provided the Veteran a letter in April 
2005 which advised him of the types of evidence and/or 
information deemed necessary to substantiate his claim as 
well as the relative duties upon himself and VA in developing 
his claim.  He was specifically advised of the criteria 
pertaining to increased rating determinations, and instructed 
to send in any evidence in his possession pertinent to his 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On review of the record, the Board finds that any defect with 
regard to the timing or content of the notice to the Veteran 
is harmless because the Veteran is aware of the evidentiary 
requirements concerning the dispositive issue of this case - 
whether his low back disability merits an increased rating.  
He has had ample opportunity to present evidence on the 
condition of his back and has provided lay statements 
pertaining to this issue.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through April 2006.  The veteran submitted private 
records from Dr. "K.".  The appellant was afforded VA 
medical examinations in September 2004, August 2005, and 
August 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating of 20 percent for low back disability is 
granted.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


